Order entered February 20, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00267-CR
                                        No. 05-13-00268-CR
                                        No. 05-13-00269-CR

                          CHRISTOPHER JAMES RYALS, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause No. F05-18864-U, F12-40687-U, F12-41706-U

                                                ORDER
        The Court REINSTATES these appeals.

        On January 17, 2014, we ordered the trial court to make findings regarding whether the

record in these appeals are complete. We ADOPT the trial court’s findings that: (1) in cause no.

05-13-00267-CR, no hearings were conducted on November 2, 2005, as Bridget Barnhill, official

court reporter of the 291st Judicial District Court, searched her log books and found no entries of

either a hearing or a substitute court reporter for that date; and (2) in cause no. 05-13-00267-CR,

no hearings were conducted on January 19, 2006, as Bridget Barnhill, official court reporter of

the 291st Judicial District Court, searched her log books and found no entries of either a hearing

or a substitute court reporter for that date.
         The Court DENIES as moot appellant’s August 5, 2013 motion to extend time to file his

brief.

         We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                   /s/    LANA MYERS
                                                          JUSTICE